Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 11-21 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 6/25/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, #2 (illegible) and #4 references in the IDS.  It has been placed in the application file, but the information referred to therein has been lined through and has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janice Logan on 3/5/2021.

The application has been amended as follows: 
Claim 11: A monoclonal antibody that specifically binds to an extracellular region of Claudin-2, the monoclonal antibody comprising: 

and wherein the heavy-chain variable region comprising: heavy-chain CDR1 comprising the amino acid sequence of  SEQ ID NO: 1, heavy-chain CDR2 comprising the amino acid sequence of SEQ ID NO: 3, and heavy-chain CDR3 comprising the amino acid sequence of SEQ ID NO: 5; and wherein the light-chain variable region comprising: light-chain CDR1 comprising the amino acid sequence of SEQ ID NO: 7, light-chain CDR2 comprising the amino acid sequence of SEQ ID NO: 9, and light-chain CDR3 comprising the amino acid sequence of SEQ ID NO: 11.  
.  

Claim 12: The monoclonal antibody according to claim 11, wherein the monoclonal antibody recognizes a three-dimensional structure of the extracellular region of Claudin-2.  

Claim 13: The monoclonal antibody according to claim 11, wherein the extracellular region is an extracellular region first loop of Claudin-2.  

Cancel Claim 14 

Claim 15: A monoclonal antibody that specifically binds to an extracellular region of Claudin-2, the monoclonal antibody comprising: 
the heavy-chain variable region comprising the amino acid sequence having at least 90% identity with the amino acid sequence of SEQ ID NO: 14 and the light-chain variable region comprising the amino acid sequence having at least 90% identity with the amino acid sequence of SEQ ID NO: 16; and wherein the heavy-chain variable region comprising: heavy-chain CDR1 comprising the amino acid sequence of SEQ ID NO: 2, heavy-chain CDR2 comprising the amino acid sequence of SEQ ID NO: 4, and heavy-chain CDR3 comprising the amino acid sequence of SEQ ID NO: 6; and wherein the light-chain variable region comprising: light-chain CDR1 comprising the amino acid sequence of SEQ ID NO: 8, light-chain CDR2 comprising the amino acid sequence of SEQ ID NO: 10, and light-chain CDR3 comprising the amino acid of SEQ ID NO: 12.  

2, Fv, scFv, or a combination thereof.  

Claim 17: The monoclonal antibody according to claim 11, wherein the monoclonal antibody is a chimeric antibody or a humanized antibody.  

Claim 18: A pharmaceutical composition comprising the monoclonal antibody according to claim 11.  

Claim 19: The pharmaceutical composition according to claim 18, wherein the pharmaceutical composition is used for the treatment of inflammatory bowel disease.  

Claim 20: The pharmaceutical composition according to claim 18, wherein the pharmaceutical composition is used for the treatment of cancer.  


Cancel Claim 21 

Claim 22: The monoclonal antibody according to claim 15, wherein the monoclonal antibody recognizes a three-dimensional structure of the extracellular region of Claudin-2.  

Claim 23: The monoclonal antibody according to claim 15, wherein the extracellular region is an extracellular region first loop of Claudin-2.  

Claim 24: The monoclonal antibody according to claim 15, wherein the monoclonal antibody has a structure of Fab, Fab', (Fab')2, Fv, scFv, or a combination thereof.  

Claim 25: The monoclonal antibody according to claim 15, wherein the monoclonal antibody is a chimeric antibody or a humanized antibody.  

Claim 26: A pharmaceutical composition comprising the monoclonal antibody according to claim 15.  

Claim 27: The pharmaceutical composition according to claim 26, wherein the pharmaceutical composition is used for the treatment of inflammatory bowel disease.  

Claim 28: The pharmaceutical composition according to claim 26, wherein the pharmaceutical composition is used for the treatment of cancer.  



Conclusion
	Claims 11-13, 15-20 and new claims 22-28 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649